Citation Nr: 1629804	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-15 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and anxiety disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3. Entitlement to service connection for left knee disability.

4. Entitlement to service connection, to include on a secondary basis, for right knee disability.

5. Entitlement to service connection, to include on a secondary basis, for bilateral foot disability.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney

ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1996.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from October 2010 and August 2013 rating decisions by the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2014 letter, the Veteran's attorney requested a copy of the Veteran's claims file.  In December 2014, the requested documents were sent to the Veteran's attorney by the RO.  In a June 2015 letter, the Veteran's attorney requested a copy of the appeal certification.  In September 2015, the requested document was sent to the Veteran by the RO.

The issues concerning psychiatric disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's left knee disability did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.

2. The Veteran's right knee disability did not originate in service or within a year of service, is not otherwise etiologically related to the Veteran's active service, and was not caused or chronically worsened by a service-connected disability.

3. The Veteran's bilateral foot disability did not originate in service or within a year of service, is not otherwise etiologically related to the Veteran's active service, and was not caused or chronically worsened by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).

2. The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).

3. The criteria for service connection for bilateral foot disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information or evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran received the notice to which he is entitled under 38 U.S.C.A. §§ 5103(a) in April 2010.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In addition, VA has obtained an examination with respect to the Veteran's bilateral knee claim on appeal that occurred in September 2010.  The Board has reviewed the examination report, and finds that it is adequate.  A VA examination was not provided with regard to the Veteran's bilateral foot claim and is not necessary in this case because the evidence does not establish an in-service injury, disease, or event, or that a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation.  Rather, the only evidence in this regard is the Veteran's own lay statements linking his bilateral foot disabilities to his bilateral knee disabilities.  As discussed below, the evidence does not raise an indication that the current disability may be related to service.  Moreover, there is no reasonable possibility that an examination would aid in substantiating the claim.  Therefore, VA's duty to provide a VA examination or opinion is not triggered with regard to this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), 3.326 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006) (concerning when a VA examination or opinion is necessary); Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (noting that for non-combat veterans, VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.309(a) (2015). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knee Disability

1. Factual Background

The Veteran seeks entitlement to service connection for a left and right knee disability.  Specifically, the Veteran asserts that his left knee disability was caused by injuries he sustained in service and that his right knee disability is secondary to his left knee disability.

The Veteran's service treatment records (STRs) show a history of treatment for a left knee injury.  In August 1976, the Veteran reportedly fell on a log during basic training injuring his left knee.  The treating physician diagnosed the Veteran with medial collateral ligament (MCL) laxity.  X-ray reports were normal.  Two weeks later, a physician diagnosed the Veteran with a possible left knee MCL tear with crepitus.  The Veteran also underwent medical examinations that occurred in April 1976 (entrance examination), July 1981, November 1984, and January 1993.  In each of these examinations, the physician noted normal lower extremities.  In addition, in each of these examinations, the Veteran did not report any swollen or painful joints, arthritis, "trick" or locked knee.  The Board notes that a separation examination is not associated with the record.

Post-service records show that the Veteran worked for Navy shipyards as a civilian.  In February 1999, the Veteran underwent a medical examination similar to the ones he received in service.  The physician noted normal feet and lower extremities, and the Veteran noted that he did not have swollen joints, arthritis, "trick" or locked knee or foot trouble.  The physician noted an "unremarkable physical exam." 

In a February 2002 medical record, the Veteran was seen for right knee pain due to blunt trauma.  The Veteran complained of a dull pain to the medial right knee.  The physician diagnosed the Veteran with a right medial meniscal injury with a partial tear.  The physician noted that the healing time would be eight to twelve weeks, and recommended a MRI or arthroscopy if there was no improvement at that time.  In March 2002, the Veteran reported that the trauma to his right knee occurred during rough weather on a ship when he knelt down with his right leg extended and a ship's door swung shut hitting his right knee.  The physician examined the bilateral knee and found suprapatellar edema, normal valgus/vargus stress, normal range of motion (ROM), and minimal patella cupitation.  The physician also noted early osteoarthritis and chondromalacia patella.

During a July 2003 examination, the physician again noted normal feet and lower extremities, and the Veteran again noted that he did not have swollen joints, arthritis, "trick" or locked knee or foot trouble.  

In a February 2010 statement, the Veteran asserted that during basic training a fellow soldier was knocked into his left knee during combat training causing "pain and injury."  The Veteran further asserted that he was removed from physical activity with a medical profile.  The Veteran reported that during service his knee caused pain and swelling which prevented him from running.  The medical staff recommended surgery which the Veteran decided not to proceed with.  In addition, the Veteran asserted that his Drill Sergeant and Military Police duties required ten to twelve hour days on his feet with added physical stress to his knees.  The Veteran stated that fluid would develop around his knee which caused an abnormal gait leading to injuries to his feet. 

During a September 2010 VA examination the Veteran reported pain, instability and stiffness.  The Veteran also provided the examiner with his February 2010 statement regarding causation.  The examiner's ROM testing showed flexion of the left knee to 117 degrees with 123 degrees after repetition, and flexion of the right knee to 122 degrees with 125 after repetition.  The examiner noted normal ligaments for both the left and right knee including valgus/vargus of medial collateral, valgus/vargus lateral collateral, anterior cruciate and posterior cruciate.  Both the median and lateral meniscus tests were negative for the left and right knee.  The examiner noted pain and painful motion for both knees and a normal gait.  The examiner diagnosed the Veteran with bilateral chondromalacia patella with crepitus over the patella.  The VA examiner opined that the Veteran's current left knee disability "is less likely as not caused by or a result of the left knee injury with medial collateral ligament strain which occurred during service."  The examiner found symmetric bilateral anterior knee pain with crepitus and noted that this condition was consistent with bilateral chondromalacia patella and not consistent with a left knee injury with medial collateral ligament strain.  

In a May 2011 Notice of Disagreement, the Veteran's representative stated that the bilateral knee was more likely than not a product of the initial MCL injury to the left knee.  The representative stated that diagnosed chondromalacia patella may have resulted from an "acute injury to the patella or from chronic friction between the patella and the groove and the femur through which it passes during motion of the knee."  Other possible causes cited by the representative included "a tight iliotibial band, neuromas, bursitis, overuse, malalignment, core instability, and patellar maltracking."  Further, the representative stated that the Veteran believed he had a long history of instability in his left knee causing progressive worsening, that "side-to-side laxity caus[ed] grinding in that knee and over-compensation in the right knee causing significant wear."  Lastly, the representative stated that an MRI was necessary to assess the actual damage to the bilateral knee.

In the June 2015 Form 9, the Veteran's representative stated that chondromalacia patella is caused by damage to the cartilage under the knee cap and that a common cause of that condition is overuse combined with poor functioning of muscles around the knee.  The representative further asserted that the left knee injury during service interfered with the functioning of the muscles around that knee contributing to the cartilage damage under the knee.  In addition, the representative asserted that the right knee disability was secondary to the left knee disability.  Citing Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008), the representative stated that a new VA examination was necessary to address this new theory.  

2. Legal Analysis

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  It is not in dispute that the Veteran currently receives treatment for, and has a diagnosis of, bilateral chondromalacia patella, and therefore there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a March 2002 medical record and a September 2010 VA examination report diagnosed the Veteran with bilateral chondromalacia patella.  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.

Regarding the Veteran's left knee disability, after a thorough review of the evidence of record the Board finds the September 2010 VA examination the most probative.  The VA examiner noted the Veteran's in-service injury and the Veteran's lay statements regarding service connection and continuity of symptomology of pain in his examination report.  The examiner found the Veteran's left knee disability "less likely as not caused by or a result of the left knee injury with medial collateral ligament strain which occurred during service."  The examiner based this opinion on a thorough examination of the knees.  In addition, the examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided rationale for it.  There is no medical evidence to the contrary.  

In addition to the January 2016 VA examination, the Board notes that following treatment for the Veteran's left knee injury in 1976, the Veteran's STRs are completely silent for any clinical findings or treatment for a knee disability.  In addition, the Veteran's medical examinations all note normal lower extremities and the Veteran did not report any swollen or painful joints, arthritis, or "trick" or locked knee.  These same results are found in February 1999 and July 2003 post-service medical examinations.  Lastly, the Board notes that the first post-service record documenting treatment for any knee injury is the February 2002 post-service treatment record regarding the Veteran's right knee; some twenty-five years after the August 1976 STR noting a left knee injury.  One month later the Veteran was first diagnosed with bilateral chondromalacia patella and early osteoarthritis.  

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability as there is no competent evidence of record showing a causal connection between the current left knee disability and the in-service incurrence.

Regarding the Veteran's right knee disability, the Board notes that the Veteran's STRs contain no indication of an injury to his right knee.  In addition, as noted above, the Veteran's in-service medical examinations are absent any notation of a right knee disability.  As the second element (in-service incurrence) is not demonstrated with respect to the right knee, the claim for service connection must be denied.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); See also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  As no in-service incurrence is shown, the Board need not address whether there is a causal relationship between the present disorder and service (third element).  Additionally, as the Board finds that the preponderance of the evidence is against the claim for service connection for a left knee disability, the Board need not address whether the Veteran's right knee disability was caused or aggravated by a service-connected left knee disability.

The Board recognizes the Veteran's lay statements linking the onset of his bilateral knee disability to his basic training injury.  With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report purported symptoms of his bilateral knee disability such as pain.  38 C.F.R. § 3.159(a)(2) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, without evidence showing that he has medical training or expertise, he cannot competently provide a medical nexus opinion between a current diagnosis, bilateral chondromalacia patella, and a service-connected disability.  38 C.F.R. § 3.159(a)(1)-(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Consequently, service connection for a bilateral knee disability on the basis that it became manifest in service and persisted, on a chronic disease presumptive basis (under 38 U.S.C.A. § 1112, 1137), or on a secondary basis, is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a bilateral knee disability.  The claims are denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Bilateral Foot Disability

1. Factual Background

The Veteran seeks entitlement to service connection for a bilateral foot disability.  Specifically, the Veteran asserts that his bilateral foot condition is secondary to his left knee disability.

Initially, the Board notes that the Veteran's STRs are silent as to any in-service incurrence or injury to his feet and ankles.  The Veteran underwent medical examinations that occurred in April 1976 (entrance examination), July 1981, November 1984, and January 1993.  In each of these examinations, the physician noted normal feet and lower extremities.  In addition, in each of these examinations, the Veteran did not report any swollen or painful joints, arthritis or foot trouble.  The Board notes that a separation examination is not associated with the record.

In a February 1999 post-service examination report the examiner also noted normal feet and lower extremities and the Veteran did not report any swollen or painful joints, arthritis or foot trouble.  A February 2001 medical record regarding complaints of right ankle pain is the first post-service record showing complaints of a foot or ankle disability.  In this record, the physician found the Veteran's right ankle tender and swollen and diagnosed the Veteran with a right ankle sprain due to trauma.  The following day, the Veteran's right ankle was found to be swollen and stiff with some tenderness.  

A July 2003 medical examination shows that the Veteran did not report foot trouble or swollen or painful joints and the examining physician noted normal feet and lower extremities.  

In November 2004, the Veteran was seen for complaints of a twisted left ankle.  The physician noted that the Veteran was limping and complained of pain to the posterior left ankle calcaneus area.  A December 2004 medical record shows that the Veteran was treated for sprains and strains of the left ankle and foot.  He was treated with taping and the Veteran stated that his condition had improved and the pain diminished.  The physician noted good ROM with no inflammation or pain.

In July 2007, the Veteran reported pain and swelling in his right ankle and was diagnosed with Achilles tendonitis.  

The Veteran was seen by a physician in January 2010 for blunt trauma to his right foot after accidentally hitting a wall.  The physician diagnosed the Veteran with mild degenerative changes of the first metatarsophalangeal (MTP) joint of the right toe and a prominent plantar spur.  In February 2010, the Veteran reported swelling of both feet.  The treating physician attributed this to wearing "cheap stud boots" at work.  The physician further noted slightly high uric acid and noted that such a condition could lead to gouty arthritis and pain in the feet and joints.  Two days later, the treating physician noted right foot pain with some first MTP capsule pain.  The physician found that the tibial sesamoid was long and appeared possibly adhered to the first MTP head on an X-ray of the right foot.  The Veteran was treated with cortisone and a felt cutout "dancer's pad" to reduce the pressure to the tibial sesamoid.

In an August 2010 VA medical record, the Veteran reported occasional episodes of joint pain and swelling over the years, mostly affecting his left ankle.  An X-ray showed periarticular swelling and an effusion.  The physician noted no synovitis in the hands, wrists, elbows, knees or MTP joints.  The right ankle was not swollen or tender.  The physician also found monosodium urate crystals in the left ankle and diagnosed the Veteran with acute gouty arthritis.

During an October 2010 VA examination for Gulf War Syndrome, the Veteran reported that three months prior both ankles swelled and were very painful.  The treating physician found urate crystals and diagnosed the Veteran with acute gouty arthritis.  The examiner identified no other arthritis conditions, no pain attributable to his arthritis, and no limitation of joint movement or joint deformities.  The examiner found that the gout resulted in less movement than normal and pain on movement in the left ankle.  The examiner was unable to complete the examination due to complaints of severe pain and guarding of left ankle.  No abnormalities were noted after an examination of the right ankle.

2. Legal Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disability.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the evidence of record establishes that a particular injury or disease was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service treatment records contain no indication of an injury to the Veteran's feet or ankles.  Although they do contain records from other injuries and diseases the Veteran suffered during his time in service, there is no complaint of, diagnosis of, or treatment for a foot or ankle injury in the service records.  The Veteran also underwent several in-service medical examinations and no notation is made of any foot or ankle problems.  The Veteran also underwent similar medical examinations while working as a civilian at Navy shipyards with no notation of any foot or ankle problems.

As the second element (in-service incurrence) is not demonstrated with respect to the bilateral feet, the claim for service connection must be denied.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); See also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  As no in-service incurrence is shown, the Board need not address whether there is a causal relationship between the present disorder and service (third element).  

Additionally, the Board notes that the Veteran has asserted that his claim for bilateral foot injuries "rises and falls on the success of his arguments for service-connection for bilateral patella chondromalacia syndrome."  However, as noted above, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral knee disability; thus, the Board need not address whether the Veteran's bilateral foot disability was caused or aggravated by that disability.

Accordingly, service connection for a bilateral foot disability on the basis that it became manifest in service and persisted, or on a secondary basis, is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for bilateral foot disability.  The claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection, to include on a secondary basis, for right knee disability is denied.

Entitlement to service connection, to include on a secondary basis, for bilateral foot disability is denied.



REMAND

The Veteran underwent a VA examination for PTSD in November 2012.  Prior to the examination, the Veteran reported that his PTSD was caused by events he witnessed in Iraq during the Persian Gulf War.  The Veteran stated that his division made contact with the Republican Guard in Kuwait and that his division bombed them along the "Highway of Death."  The Veteran further stated that after the bombing he experienced the aftermath including seeing dead bodies and smelling burning flesh.  The examiner opined that it "appears less likely than not (less than 50 percent probability) that his depression is in any way linked to his military career or his brief experience while deployed to Kuwait in 1990-1991."  In making this determination, the examiner found that the Veteran's PTSD symptoms "are invariably preceded by a trauma or traumata far exceeding anything the Veteran has actually experienced."  In addition, the examiner found that the stressors identified by the Veteran were not congruent with the type of trauma necessary for PTSD or "characteristic of someone who had been in danger of dying or who experienced personal fear or abuse over a prolonged period of time."  Instead, the examiner found that the Veteran's traumatic events were "brief, vicarious and not particularly severe."

In January 2013, the Veteran submitted a statement asserting an additional stressor not addressed in the November 2012 VA examination report.  The Veteran stated that while he was on military police patrol in South Korea he approached a suspect who was speaking to a woman outside her window.  The Veteran further stated the following: that he approached the suspect and told him he was not supposed to be on the woman's quarters; that the suspect took a gun from his pocket and placed it to the Veteran's head and told the Veteran that if he did not leave he would shoot him; that the suspect then took the gun off of the Veteran's head and shot the woman through the window; that the Veteran ran away out of fear of being shot; that he later returned to assist the woman by getting her medical attention; and that the Veteran tracked the shooter down and witnessed the man commit suicide.

The Board also notes that the VA medical records since March 2014 show psychiatric diagnoses of PTSD, bipolar disorder, affective disorder, panic disorder, depression, personality disorder and alcohol use disorder.  In addition, VA medical records show that the Veteran attended PTSD treatment classes.  Further, an October 2014 record shows that a request for a psychiatric examination was issued by the DRO, however, the record does not reflect that such an examination took place.

The Board finds that additional development and a new VA examination is required to address the additional stressor identified by the Veteran in January 2013, and the medical records showing diagnoses for various acquired psychiatric disabilities, including PTSD.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any acquired psychiatric disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to entitlement to a TDIU, currently service connection is not in effect for any disorder.  Given the remand of the psychiatric disability claim, the Board finds that the claim seeking entitlement to a TDIU must be remanded as inextricably intertwined. 

Accordingly, the case is REMANDED for the following actions:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, prepare a summary of the alleged PTSD stressors, including those identified in the record and in this Remand.  The summary and all associated documents should then be sent to the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), and/or other appropriate record custodian(s) to attempt to corroborate the Veteran's claimed stressors.  Records relating to service in South Korea for the periods in question should also be obtained.  All requests and responses received from each contacted entity should be associated with the claims file.  If the requested records are unavailable, a formal finding of unavailability should be prepared and associated with the claims file.

3. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must review the claims file and this Remand, and must note that review in the report.  The examiner must address each of the identified stressors.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychiatric disorder.

(b)  If a diagnosis of PTSD is appropriate, comment upon the link between PTSD and any identified in-service stressor and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

(c)  With regard to the variously diagnosed psychiatric disorders of record, or any other psychiatric disorder identified at the examination, the examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

(d) If a diagnosis of PTSD or any other psychiatric disorder is appropriate, the examiner should determine the current level of such disability and ascertain whether any diagnosed psychiatric disorder prohibits the Veteran from obtaining and/or following substantially gainful employment.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Then, readjudicate the claims (including the claim for TDIU).  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


